[Cite as State ex rel. Harsh v. Oney, 138 Ohio St. 3d 192, 2014-Ohio-458.]




      THE STATE EX REL. HARSH, APPELLANT, v. ONEY, JUDGE, APPELLEE.
   [Cite as State ex rel. Harsh v. Oney, 138 Ohio St. 3d 192, 2014-Ohio-458.]
Mandamus and prohibition—Res judicata—Adequate remedy at law—Court of
        appeals’ judgment dismissing complaint affirmed.
 (No. 2013-1051—Submitted November 5, 2013—Decided February 13, 2014.)
   APPEAL from the Court of Appeals for Butler County, No. CA2013-05-0069.
                                 ____________________
        Per Curiam.
        {¶ 1} This is the appeal of a case in mandamus and prohibition filed by
appellant, Robert Harsh, against appellee, Butler County Court of Common Pleas
Judge Patricia Oney, regarding his sentence for a felony conviction for driving
while under the influence of alcohol or drugs (“DUI”). Because Harsh brought an
earlier mandamus case raising the same issues, which was previously dismissed
by the court of appeals, the current mandamus claim is precluded by res judicata
and was properly dismissed. And because Harsh had an adequate remedy at law
by way of appeal from his original sentence and Judge Oney had subject-matter
jurisdiction to try Harsh and to sentence him, the prohibition claim was also
properly dismissed. We affirm.
                                            Facts
        {¶ 2} Harsh was sentenced to seven years’ incarceration after he was
found guilty in a jury trial of operating a motor vehicle under the influence of
alcohol, of a specification for having previously been convicted of other such
offenses, and of driving with a suspended license. He challenges the legality of
his convictions and sentence and filed a petition in mandamus and prohibition in
the Twelfth District Court of Appeals against Judge Oney, the trial judge who
                            SUPREME COURT OF OHIO




sentenced him. The court of appeals granted Judge Oney’s motion to dismiss the
case.
                                     Analysis
        {¶ 3} Harsh filed a previous action in mandamus in the Twelfth District
concerning the same issues he raises here. In her brief in the court of appeals in
this case, Judge Oney extensively cited the court of appeals’ final entry in that
case. The court of appeals dismissed that previous action because Harsh had an
adequate remedy at law, stating that his affidavit of prior civil actions
demonstrated that he had extensively litigated his convictions. The court of
appeals here found that Harsh’s current mandamus claim is barred by res judicata
because of the earlier mandamus action.
        {¶ 4} Res judicata “involves both claim preclusion (historically called
estoppel by judgment in Ohio) and issue preclusion (traditionally known as
collateral estoppel).” Grava v. Parkman Twp., 73 Ohio St. 3d 379, 381, 653
N.E.2d 226 (1995). Claim preclusion provides that “ ‘[a] final judgment or decree
rendered upon the merits, without fraud or collusion, by a court of competent
jurisdiction * * * is a complete bar to any subsequent action on the same claim or
cause of action between the parties or those in privity with them.’ ” Id., quoting
Norwood v. McDonald, 142 Ohio St. 299, 52 N.E.2d 67 (1943), paragraph one of
the syllabus.
        {¶ 5} Here, Harsh has previously tried to obtain relief by way of a
mandamus action. He did not appeal the dismissal of that previous case, and
therefore the matter has been decided. The court of appeals correctly dismissed
Harsh’s mandamus claim in this case on the basis of res judicata.
        {¶ 6} To be entitled to the requested writ of prohibition, Harsh must
establish that (1) Judge Oney is about to or has exercised judicial power, (2) the
exercise of that power is unauthorized by law, and (3) denying the writ would
result in injury for which no other adequate remedy exists in the ordinary course



                                          2
                               January Term, 2014




of law. State ex rel. Bell v. Pfeiffer, 131 Ohio St. 3d 114, 2012-Ohio-54, 961
N.E.2d 181, ¶ 18; State ex rel. Miller v. Warren Cty. Bd. of Elections, 130 Ohio
St.3d 24, 2011-Ohio-4623, 955 N.E.2d 379, ¶ 12. The third prerequisite need not
be established when the lower court lacks jurisdiction: “Where jurisdiction is
patently and unambiguously lacking, relators need not establish the lack of an
adequate remedy at law because the availability of alternate remedies like appeal
would be immaterial.” State ex rel. Sapp v. Franklin Cty. Court of Appeals, 118
Ohio St. 3d 368, 2008-Ohio-2637, 889 N.E.2d 500, ¶ 15.
       {¶ 7} The lower court correctly held that not only did Harsh have an
adequate remedy at law, but that Judge Oney did not lack the jurisdiction to try
Harsh and to sentence him for a fourth-degree-felony DUI offense. Judge Oney
had the basic jurisdiction to sentence Harsh, and Harsh should have appealed the
sentencing order to raise any concerns he had with his convictions or his sentence.
The Twelfth District was correct in dismissing this case, and we affirm.
       {¶ 8} Harsh’s various motions are denied as moot.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       Robert Harsh, pro se.
                         _________________________




                                        3